Citation Nr: 1614492	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-27 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a respiratory disability.  

2.  Entitlement to service connection for a respiratory disability.  

3.  Entitlement to service connection for a disability characterized by tremors.  


REPRESENTATION

Appellant represented by:	Michael Franell, Attorney




WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1961 to November 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Portland, Oregon.  

In October 2015, the Veteran testified at a video hearing at the RO before a Veterans Law Judge seated in Washington, D.C.  A transcript of this hearing has been added to the claims file.  

The RO indicated that the claim for service connection for a disability characterized by tremors included the threshold question of whether new and material evidence had been submitted as a claim for a tremors of the hands and body was previously considered and denied by the RO in August 2006.  After that rating decision, however, the RO received additional service personnel records including an October 1962 statement of the Veteran's immediate commander that indicated the Veteran was "very nervous" in nature and was observed on multiple occasions to shake during tense moments, including inspection.  Accordingly, 38 C.F.R. § 3.156(c) applies, and the claim will be reconsidered on the merits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a respiratory disability and a disability characterized by tremors are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied service connection for pneumonia and bronchitis.  The Veteran did not perfect a timely appeal of this decision.  

2.  Records received since the August 2006 rating decision contain evidence not previously considered that has a tendency to establish a nexus between an incident of service and a current respiratory disability.  


CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying service connection claims for a respiratory disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  Evidence received since the August 2006 rating decision is new and material and the claim of entitlement to service connection for a respiratory disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

II.  New and Material Evidence

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed to the Board and remained denied, may not be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105(c),(d)(3); 38 C.F.R. §§ 20.1100, 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007).  

b. Respiratory Disorder

The Veteran seeks to reopen a service connection claim for a respiratory disability.  Service connection for bronchitis and pneumonia was denied in an August 2006 rating decision; as the Veteran did not file a timely notice of disagreement, this denial is final.  38 U.S.C.A. § 7105(c).  

The RO denied the claim because it found no evidence of a nexus between a current respiratory disability and an in-service disease, injury, or other incident of service.  Since the prior final denial of the claim in August 2006, recent evidentiary submissions have included private and VA treatment records.  

As noted in the introduction, additional service personnel records were also submitted since the August 2006 rating decision.  As such, the Board carefully considered whether 38 C.F.R. § 3.156(c) applied.  Reviewing the records reflects, however, that there is nothing in the service personnel records that relate to a respiratory disability.  As such, the provisions of 38 C.F.R. § 3.156(c)  are not applicable to the present claims, and they may be reopened only if new and material evidence has been secured or presented since the last final rating decisions. 38 U.S.C.A. § 7104(b); see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).

Among these records is a September 2008 statement from A.P.M., D.O., the Veteran's private medical care provider.  In this statement, Dr. M. opined that the Veteran's history of chemical exposure in service has resulted in a lung disorder.  The Veteran has testified that during service, he was instructed to mop the dining hall floor at a time when insecticide was being sprayed within the hall, resulting in his inhalation of this chemical.  

Having reviewed the evidentiary submissions since August 2006, the Board finds that new and material evidence to reopen service connection for a respiratory disability has been received.  Specifically, Dr. M.'s statement suggests a nexus between the claimed chemical exposure in service and a current lung disorder.  For the purpose of establishing whether new and material evidence has been received, the credibility of the submitted evidence, but not its weight, is to be presumed, unless it is inherently or patently incredible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1994).  

This evidence is new, in that it was not of record at the time of the prior final denial.  It is also not cumulative and redundant of evidence already of record, and is material, as this evidence establishes a nexus between an incident of service and a current diagnosis of a respiratory disability, the lack of evidence of which was one basis of the prior final denial of service connection.  Therefore, the claim is reopened.  


ORDER

New and material evidence having been received, the service connection claim for a respiratory disability is reopened.  


REMAND

The Veteran seeks service connection for a disability characterized by tremors.  While he has not specifically asserted that this disorder is psychiatric in nature, the Board finds, upon review of the evidence, that the scope of the claim must be expanded to consider such a possibility.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In July 1962, while on active service, the Veteran sought treatment for a sore throat and other symptomatology which was characterized as "bizarre" by the military examiner.  A psychiatric evaluation was recommended, at which time his affect was described as grossly inappropriate and he made allusions to auditory hallucinations.  The impression was of a schizophrenic reaction, chronic undifferentiated type, later changed to schizoid personality.  Service separation was recommended due to the fact the Veteran was "quite vulnerable to stress", according to the examiner.  The Veteran was later granted an early separation from service.  As noted above, his service personnel records contain statements from his commanding officer that the Veteran was visibly nervous during service and exhibited tremors while under stress.  

Since that time, he has asserted chronic tremors since service.  On general examination by a private physician in February 2001, the Veteran was without any abnormalities of the upper or lower extremities, and no neurological deficits were noted.  He had normal deep tendon reflexes, sensation, strength, and cranial nerves.  According to a July 2003 private clinical notation, the Veteran denied shaking or related neurological symptomatology at that time.  His extremities were within normal limits, according to the private examiner's report.  The remainder of the 2001-05 private clinical treatment records are negative for any findings related to a neurological disorder of the extremities characterized by tremors.  They do reflect diagnoses of depression and/or anxiety, however.  

Thus, the evidence before the Board includes an in-service diagnosis of a psychiatric or personality disorder, reported continuous symptomatology characterized by nervous tremors, and current diagnoses of anxiety and/or depression.  The Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, remand is required.  

The Veteran also seeks service connection for a respiratory disability.  He asserts he inhaled insecticide during service, resulting in a current respiratory disorder.  A VA examination was afforded the Veteran in May 2010.  More recently, however, the Veteran's representative wrote in February 2016 that he had obtained additional private medical records regarding the Veteran's claim.  Remand is therefore necessary to allow the Veteran to submit this additional evidence, or for VA to obtain this evidence on his behalf.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and/or his representative and request the names and contact information for any private medical care providers who have treated the Veteran for his claimed disabilities.  After obtaining appropriate authorization from the Veteran, request all pertinent records from any facility or treatment provider cited by the Veteran or his representative.  Any negative responses must be noted in the record.  

2.  Schedule the Veteran for a psychiatric examination in order to determine the nature and etiology of any current psychiatric disability.  All pertinent symptomatology and findings should be reported in detail.  

After review of the entire record, the examiner is requested to identify any current psychiatric or neurological disorders, to include any disorders characterized by tremors.  For any current disorder identified, the examiner is asked to provide an opinion, with complete rationale, as whether it is as likely as not (i.e., probability of 50 percent or more) that any such disorder had its onset during active service; is related to any incident of service, to include the Veteran's claimed exposure to insecticides; or otherwise originated during active service.  

If the opinions requested cannot be provided without result to speculation, that should be so indicated.  A complete medical rationale for any opinion expressed must be provided.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


